        Case 9:21-mj-00014-KLD Document 6 Filed 02/08/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

 UNITED STATES OF AMERICA,                    MJ-21-14-M-KLD

                         Plaintiff,

           vs.                                ORDER

 NASEEM ALI MOHAMMED,

                         Defendant.



      In light of the Amended Complaint in this matter, the United States has filed

a motion to quash the arrest warrant issued on January 27, 2021 in conjunction

with the original Complaint. Accordingly, and good cause appearing,

      IT IS HEREBY ORDERED that the first arrest warrant issued on or about

January 27, 2021, is QUASHED.

      Dated this 8th day of February 2021.

                                      ____________________________
                                      Kathleen L. DeSoto
                                      United States Magistrate Judge




                                        1
